DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
1. This office action is in response to communications filed 6/24/2022 Claims 1, 12, and 23 amended. Claims 5-10, 13-14, 16-21, 26-29 are original. Claims 2, 3, 13 and 24 are previously presented. Claims 4, 11, 15, 22, 25 and 30 are canceled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-10, 12-14, 16-21, 23-24, 26-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
Claims 1, 12, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12 and 23 recites the limitation " the desired display location " in line 23.  There is insufficient antecedent basis for this limitation in the claim.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claims 1, 2, 3, 5, 8, 12-16, 19, 23-24, 26, and 29  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2018/0014049, Griffin et al. (hereinafter Griffin) in view of U.S. Patent Application 2021/0045713, Poland further in view of U.S. Patent Application 2015/0326912 Casagrande further in view of U.S. Patent Application 2018/0254067, Elder.

2. 	Regarding Claim 1, Griffin discloses A method comprising:
 	receiving, at a handheld device comprising a display (Fig. 2: a video streaming device 102, video player interface 202 is a display device, [0114], receives and renders video, [0019]) having a first dimension and second dimension and an orientation sensor (Fig. 1: Orientation Sensor 106; [0020], a plurality of assets  (Fig. 2: text stating “video title starring actor and actress” and a play button, Fig. 2: portrait and landscape orientations) comprising:
 	a first video asset associated with a first aspect ratio (Fig. 2: upper image (i.e. landscape view) of device 102 shows Landscape orientation, “text” is in landscape mode. Also para [0016]); and
 	a second video asset associated with a second aspect ratio, different from the first aspect ratio (Fig. 2: lower image (i.e. portrait view) of device 102 shows Portrait orientation, “text” is in portrait mode, examiner notes that the images are of different aspect ratios (e.g. landscape vs portrait). Also para [0016]);
 	determining, based on an output of the orientation sensor ([0022], orientation sensor 106 may determine when the device 102 begins to rotate), a desired aspect ratio ([0023], display the video corresponding to the detected orientation (e.g. portrait or landscape), see Fig. 3: 302 and 308); 
 	in accordance with a determination that the desired aspect ratio is closer to the first aspect ratio than to the second aspect ratio ([0022], the device 102 detects first and second orientations, Also Fig. 2 upper image shown in landscape when device is in landscape and Fig. 2 lower image shown in portrait image when the device is in portrait orientation), selecting the first video asset ([0026], The requested segment is selected based on the detected orientation. A segment corresponding to first video (having the first aspect ratio)) and further selecting a first playback interface (Fig. 2: play button) associated with the first aspect ratio (Fig. 2: landscape mode with play button), at least a portion the first playback interface being oriented in a first direction along the first dimension of the display (Fig 2: the play button (i.e. first playback interface) oriented in a horizontal direction);
 	in accordance with a determination that the desired aspect ratio is closer to the second aspect ratio than to the first aspect ratio ([0022], the device 1-2 may detect when the device 102 crosses a threshold angle (that may be less than half way between the first and second orientations) and the angular motion indicates that the device 102 is being rotated from the first orientation to the second orientation), selecting the second video asset ([0026], the requested segment is selected based on the detected orientation) and further selecting a second playback interface (Fig. 2: scrubber bar) associated with the second aspect ratio (Fig. 2: portrait mode), 
 	presenting, via the display (Fig. 2: video player interface 202 is display device, [0014], [0019]), the selected video asset at the desired aspect ratio ([0023], display the video corresponding to the detected orientation, see fig. 3: 302 and 308. [0026], the requested segment is selected based on the detected orientation); and 
 	presenting, via the display, concurrently with presenting the selected video asset Fig. 2; [0019]-[0023], the video player 104 may concurrently receive both the first and second videos corresponding to the different aspect ratios from the video server 120),
 	However, Griffin does not explicitly disclose at least a portion of the second playback interface oriented in a second direction along the first dimension of the display, the second direction different from the first direction;
 	determining a location of a user’s hand grasping the handheld device with respect to
the display:
 	determining, based on the location of the user’s hand, a desired display location; and
 	the selected playback interface positioned at the desired display location
 	Poland teaches determining a location of a user’s hand grasping the handheld device with respect to the display (Figs. 1B, 2, 3A, 3B; [0038], determine a position of the user’s hand around the handheld medical scanning device 102, e.g., determine a specific grip the user has on the handheld medical scanning device 102, and orient the display 112 based on the determined hand position):
 	determining, based on the location of the user’s hand (Figs. 1B, 2, 3A, 3B; [0038], determine a position of the user’s hand around the handheld medical scanning device 102, e.g., determine a specific grip the user has on the handheld medical scanning device 102, and orient the display 112 based on the determined hand position), a desired display location ([0027, A user may issue touch-based instruction on the display 112 to switch between various screens and home screen, in order to zoom in on an image); and
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the video streaming device as taught in Griffin to incorporate sensors located on the side of the device as taught in Poland for the purposes of automatically orienting the display device based off of user’s grip. Hence, improving user viewing experience.
 	Griffin in view of Poland does not explicitly disclose at least a portion of the second playback interface oriented in a second direction along the first dimension of the display, the second direction different from the first direction;
 	Further, Casagrande teaches at least a portion of the second playback interface oriented in a second direction with respect to the display, the second direction different from the first direction ([[0043], viewer 20 may only move the progress bar to a different location as described, or may send commands to reorient the progress bar from horizontal shown in 3A to vertical orientation as shown in FIG. 3B progress bar 80);
 	the selected playback interface positioned at the desired display location (Figs. 2B-3F; [0043], viewer 20 may only move the progress bar to a different location. may send commands to reorient the progress bar from horizontal to vertical orientation as shown in FIG. 3B progress bar 80 )
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to selectively change the orientation of the progress bar/scrubber bar as taught in Casagrande combined with Griffins display detected orientation so that the placement of the progress bar/scrubber bar does not obscure audiovisual content of the viewer, hence enhancing user entertainment experience.
 	Griffin in view of Poland further in view of Casagrande does not explicitly disclose at least a portion of the first and second playback oriented in first and second dimensions
 	Further, Elder discloses at least a portion of the first and second playback oriented in first and second dimensions (Fig 4, 5, 6, [0054], The pre-programmed settings may configure formats such as image aspect ratio, resolution, and orientation of the video stream)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Griffin in view of Poland further in view of Casagrande with multiple video feeds on a smart phone being able to change its aspect ratios in multiple different orientation settings device as taught in Elder for the purposes of enhancing user entertainment experience.
 	
3. 	Regarding Claim 2, Griffin in view of Poland further in view of Casagrande further in view of Elder discloses The method of claim 1, 
 	Griffin discloses wherein the selected playback interface (Fig. 2) comprises:
 	a scrubber bar having a start point and an end point (Fig. 2: the black point showing duration); 
 	a slider of the scrubber bar (Fig. 2: can slide the black dot); and 
 	a plurality of playback controls (Fig. 2: play button and more options on the bottom right).

4. 	Regarding Claim 3, Griffin in view of Poland further in view of Casagrande further in view of Elder discloses The method of claim 2, further comprising:
 	Griffin discloses receiving input corresponding to a playback control of the plurality of playback controls ([0014], streaming devices 102 capable of receiving); and
 	in response to receiving the input ([0032], user touch input) :
 	determining, based on the playback control (Fig. 2), a command corresponding to one or more of a rewind command, a pause command, a play command (Fig. 2: play button), and a fast-forward command; and executing the command.

5. 	Regarding Claim 5, Griffin in view of Poland further in view of Casagrande further in view of Elder discloses The method of claim 1, 
 	Griffin discloses wherein the first playback interface comprises a first scrubber bar having a first length, and the second playback interface comprises a second scrubber bar having a second length the same as the first length (Fig. 2: the scrubber bar has the same length but changed orientations).

6. 	Regarding Claim 8, Griffin in view of Poland further in view of Casagrande further in view of Elder discloses The method of claim 1, further comprising:
 	Elder discloses determining a first focus region associated with the selected video asset (Fig. 4; [0041], a user may additionally control zoom in/out);
 	wherein presenting the selected playback interface comprises presenting the selected playback interface in a second region of the display that does not overlap with the first focus region ([0043], a side-by-side mode 240 (as in FIG. 5(a)) the first video stream and the second video stream may be arranged adjacent to the other in equal proportionate sizes without any overlap).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the media content received on a smartphone as taught in Griffin to adjust the video that is selected by a user as taught in Elder for the purposes of enhancing user viewing experience.

7. 	Claim 12 is a device claim and is rejected using the same rejected made to the method of Claim 1.

8. 	Claim 13 is a device claim and is rejected using the same rejected made to the method of Claim 2.

9. 	Claim 14 is a device claim and is rejected using the same rejected made to the method of Claim 3.

10. 	Claim 15 is a device claim and is rejected using the same rejected made to the method of Claim 4.

11. 	Claim 16 is a device claim and is rejected using the same rejected made to the method of Claim 5.

12. 	Claim 19 is a device claim and is rejected using the same rejected made to the method of Claim 8.

13. 	Claim 23 is a non-transitory CRM claim and is rejected using the same rejected made to the method of Claim 1.

14. 	Claim 24 is a non-transitory CRM claim and is rejected using the same rejected made to the method of Claim 2.

15. 	Claim 26 is a non-transitory CRM claim and is rejected using the same rejected made to the method of Claim 5. 

16. 	Claim 29 is a non-transitory CRM claim and is rejected using the same rejected made to the method of Claim 9.


17. 	Claims 6, 7, 17, 18, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin in view of Poland further in view Casagrande further in view of Elder as applied to claim 1 above, and further in view of U.S. Patent Application 2017/0201779, Publicover et al. (hereinafter Publicover).

18. 	Regarding Claim 6, Griffin in view of Poland further in view of Casagrande further in view of Elder discloses The method of claim 1, further comprising:
 	However, Griffin in view of Poland further in view of Casagrande further in view of Elder may not explicitly disclose receiving a first input corresponding to an icon associated with a social networking platform;
 	receiving a second input identifying a target user of the social networking platform; and
 	in response to receiving the second input, sending a link to the target user, wherein the link is associated with a first location of the first video asset and is further associated with a second location of the second video asset, the second location corresponding to the first location.
 	Further, Publicover teaches receiving a first input corresponding to an icon associated with a social networking platform (Fig. 11: 1140; [0295], Facebook app on smartphone);
 	receiving a second input identifying a target user of the social networking platform ([0295], Facebook app. Examiner notes the Facebook app can identify a plurality of different user’s on its platform); and
 	in response to receiving the second input, sending a link to the target user, wherein the link is associated with a first location of the first video asset and is further associated with a second location of the second video asset, the second location corresponding to the first location [0249], social networking sites such as Facebook and LinkedIn may be integrated with your Arkiis.TM. Profile to help you get recommendations. [0266], Marital Status and optionally link to spouse's Profile (1224). [0295], check a restaurant's Family Friendly Location status in many ways).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to download a social networking application (i.e. Facebook) on a smartphone device as taught in Griffin to share location information of restaurants, hotels, airports etc. in real-time to targeted users as taught in Publicover for the purposes of improving participation of social networking events. 
 	
19. 	Regarding Claim 7, Griffin in view of Poland further in view of Casagrande further in view of Elder further in view of Publicover discloses The method of claim 6, 
 	Further, Publicover teaches wherein the link is further associated with the selected video asset ([0242], sends Ted a message containing a link to a video where he can view examples of Jim's Custom Furniture that Jim has already selected to most closely match Ted and Mary's professed desires). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to download a social networking application (i.e. Facebook) on a smartphone device as taught in Griffin to share location information of restaurants, hotels, airports etc. in real-time to targeted users as taught in Publicover for the purposes of improving participation of social networking events.

20. 	Claim 17 is a device claim and is rejected using the same rejected made to the method of Claim 6.

21. 	Claim 18 is a device claim and is rejected using the same rejected made to the method of Claim 7.

22. 	Claim 27 is a non-transitory CRM claim and is rejected using the same rejected made to the method of Claim 6.

23. 	Claim 28 is a non-transitory CRM claim and is rejected using the same rejected made to the method of Claim 7.

24. 	Claims 9-10, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin in view of Poland further in view of Casagrande further in view of Elder as applied to claim 8 above, and further in view of U.S. Patent Application 2018/0367840, Kleinerman et al. (hereinafter Kleinerman).

25. 	Regarding Claim 9, Griffin in view of Poland further in view of Casagrande further in view Elder discloses The method of claim 8,  
 	Griffin in view of Poland further in view of Casagrande further in view Elder does not explicitly disclose wherein determining the first focus region comprises determining the first focus region based on metadata associated with the selected video asset
 	Further, Kleinerman teaches wherein determining the first focus region comprises determining the first focus region based on metadata associated with the selected video asset (abstract, A processing device receives metadata for media content items and displays cells for the media content items in an overview area and replaces the subset of metadata in the cell in the focus area with expanded metadata for the selected media content item).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the media content received on a smartphone as taught in Griffin in view of Poland further in view of Casagrande further in view of Elder to adjust the video that is selected by a user as taught in Kleinerman for the purposes of enhancing user viewing experience.
  
26. 	Regarding Claim 10, Griffin in view of Poland further in view of Casagrande further in view Elder further in view Kleinerman discloses The method of claim 8, 
 	Kleinerman teaches wherein determining the first focus region comprises determining the first focus region based on video display data associated with the selected video asset (abstract, A processing device receives metadata for media content items and displays cells for the media content items in an overview area and replaces the subset of metadata in the cell in the focus area with expanded metadata for the selected media content item).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the media content received on a smartphone as taught in Griffin to adjust the video that is selected by a user as taught in Kleinerman for the purposes of enhancing user viewing experience.

27. 	Claim 20 is a device claim, rejected using the same rejected made to the method of Claim 9.
28. 	Claim 21 is a device claim, rejected using the same rejected made to the method of Claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422